Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


1.	Claims 1-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claim 1 makes reference to “roll back” as well as “rollback,” and further limits a claim element as “during the rollback.” 
However, the claim is not clear as to what is being interpreted as “the rollback.” For example, the claim recites that the first process is processing an event during the rollback, and that this first process is currently working. However, up until this point in the claim, the claim has not made clear that “the rollback” has begun, nor what elements constitute “the rollback.” Furthermore, the claim specifically makes elements contingent upon the completion of the processing of the event by the first process. 
Specifically, it is unclear if “the rollback” includes the creation of the second process or the storage of shared states, as the remaining claim elements occur after the completion of the rollback and so cannot comprise the start of “the rollback” as described in the claims. 
However, for purposes of examination as the claim element in question appears to be a contingent intended use (i.e. the control/buffing is intended to store a set of event on the contingent basis that the first process is processing an event during rollback), and so intended 
Appropriate correction is required. 

Claims 2-14 and 16 are rejected for depending upon or incorporating the indefinite language from Claim 1. 
Claim 20 similarly references “the rollback” in a manner that makes the claim unclear as to the metes and bounds of “the rollback” in question.  Claim 21-22 are rejected for depending upon or incorporating the indefinite language from Claim 1.

Claim 5 recites “The communication apparatus according to Claim 1, wherein the communication process includes:” There is insufficient antecedent basis for this limitation in the claim. 

Claim 13 recites “The communication system comprising:” There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


2.	Claims 1-14, 16, 20-22, and 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasaki et al. (US 20180165156 A1).

Claim 1	Sasaki teaches a communication apparatus, comprising:
a rollback control unit that creates a second process (FIG. 5, ¶0092, Hypervisor 210 creates the controller processes) to roll back a currently working first process thereto; (FIG. 2, ¶0091, wherein Execution Codes 303 comprise a second process to the Execution codes 306 under execution; Examiner notes this element is an intended use with no patentable weight)
a storage unit that stores one or more states shared by the first process and the second process, (¶0066, a process image is saved in a storage) the storage unit enabling the second process to take over the one or more states stored therein; (FIG. 2, ¶0066, wherein the saved images enables the second process to take over the saved images)
a buffer; (¶0066, an area of storage) and
a timing control unit configured to control timing of rollback, (FIG. 5, ¶0095, wherein Hypervisor 210 also controls the timing of the roll back) wherein the rollback control unit controls (¶0095) to start event buffering such that the buffer is set to store all of one or more events received and destined to the first process, when the first process is processing an event during the rollback, (Examiner notes while “the rollback unit controls” has patentable weight, that the control is “to start event buffering such that the buffer is set to store…” is an intended use statement with no patentable weight; i.e. the rollback unit controls for the intended use of starting event buffering; furthermore, Examiner notes that “when the first process is processing an event…” is a contingent limitation on an apparatus element, and can be taught by a suitably capable apparatus, i.e. a rollback control unit that controls)
wherein, under a control of the timing control unit, upon completion of the processing of the event by the first process, (FIG. 10B, ¶0119, upon processing a predetermined event for triggering rollback) the rollback control unit performs switching of a working process from the first process to the second process, (FIG. 2, ¶0070, a process of switching from the first process to the second process) and the rollback control unit controls to send the all of one or more events stored from start of the event buffering in the buffer to the second process switched from the first process and to stop the event buffering. (FIG. 10B, ¶0120, wherein the updated rollback image, i.e. the events stored, are switched to the second process from the first process, and wherein that specific updated would have completed, i.e. stopped, once the updated rollback image has been switched over)

Claim 2	Sasaki teaches Claim 1, and further teaches a dispatcher (FIG. 1, Dispatcher 120) that dispatches a signal received to an associated process, based on a dispatch rule that defines association between a matching condition and a target process to which a received signal corresponding to the matching condition is to be dispatched. (¶0023, dispatching a packet to an associated communication process based on a rule that defines association between matching conditions to the target flow)

Claim 3	Sasaki teaches Claim 2, and further teaches wherein, in the event buffering, the rollback control unit controls (¶0095) to cause the dispatcher to provide to the buffer, all of one or more packets that are received during when the first process is processing the event and that are to be dispatched to the first process, the one or more packets corresponding to the one or more events, the buffer storing the one or more packets provided thereto, (Examiner notes that “to cause the dispatcher to provide…” comprises an intended use statement, wherein “causing the dispatcher to provide…” is an intended use of the control the rollback control unit without patentable weight) and
wherein upon completion of the processing of the event by the first process, the rollback control unit controls (¶0095) to cause the dispatcher to change the first process defined as the target process in the dispatch rule to the second process switched from the first process. (Examiner notes that “to cause the dispatcher to provide…” comprises an 

Claim 4	Sasaki teaches Claim 2, wherein the first and second process are a switch process that, upon reception of a packet dispatched thereto by the dispatcher, matches header field information of the packet with a flow entry of the switch process for handling a flow, and handles the packet based on the matching result, (FIG. 1, ¶0078, wherein the switch process that upon receipt of a packet analyze the IP header with a flow field for handling the flow and dispatches according to the result)
wherein the flow entry of the switch process includes a match field that is matched with header field information of a packet received; (FIG. 3, ¶0078, wherein there is a match field for the header information) and 
an action field that prescribes handling of a packet matching. (FIG. 3, ¶0078, wherein there is an action field for handling the dispatching) 

Claim 6	Sasaki teaches Claim 1, and further teaches wherein the first and second processes are configured to be executed in an isolated environment allocated thereto, the isolated environment arranged for each of the first and second processes being isolated from each of one or more environments arranged for other one or more processes. (FIG. 12, ¶0124, processes executed in an allocated isolated environment)

Claim 7	Sasaki teaches Claim 1, wherein the communication apparatus operates as a switch apparatus adapted for a flow-based packet forwarding, (FIG. 1, ¶0062-¶0063, wherein the apparatus operates as a switch apparatus for packet forwarding based on flow) wherein
the rollback control unit creates a second switch process (FIG. 5, ¶0092, Hypervisor 210 creates the controller processes) to roll back a currently working first switch process thereto; (FIG. 2, ¶0091, wherein Execution Codes 303 comprise a second process to the Execution codes 306 under execution; Examiner notes this element is an intended use with no patentable weight) and
the storage unit stores one or more states shared by the first switch process and the second switch process, (¶0066, a process image is saved in a storage) the storage unit enabling the second switch process to take over the one or more states stored therein, (FIG. 2, ¶0066, wherein the saved images enables the second process to take over the saved images) wherein the communication apparatus further comprises:
a network interface adapted to be connected to a network; (FIG. 1, NIC 130) and 
a dispatcher (FIG. 1, Dispatcher 120) that dispatches a packet or message received to an associated switch process, based on a dispatch rule that defines association between a matching condition and a target switch process to which a received packet corresponding to the matching condition is to be dispatched, (¶0023, dispatching a packet to an associated communication process based on a rule that defines association between matching conditions to the target flow)
wherein, after creating the second switch process, the rollback control unit, upon finding that the first switch process is in process of handling an event related with a packet received, controls (FIG. 5, ¶0095, wherein Hypervisor 210 also controls the timing of the roll back) to start buffering such that the buffer is set to store all of one or more packets that are received during when the first switch process is processing the event and are to be dispatched by the dispatcher to the first switch process, (Examiner notes while “the rollback unit controls” has patentable weight, that the control is “to start event buffering such that the buffer is set to store…” is an intended use statement with no patentable weight; i.e. the rollback unit controls for the intended use of starting event buffering; furthermore, and wherein under a control of the timing control unit, upon completion of the processing of the event by the first switch process, (FIG. 10B, ¶0119, upon processing a predetermined event for triggering rollback) the rollback control unit performs switching of a working process from the first switch process to the second switch process, (FIG. 2, ¶0070, a process of switching from the first process to the second process) and the rollback control unit controls to send all of the one or more packets stored from start of the buffering in the buffer to the second switch process switched from the first switch process and to stop the buffering. (FIG. 10B, ¶0120, wherein the updated rollback image, i.e. the events stored, are switched to the second process from the first process, and wherein that specific updated would have completed, i.e. stopped, once the updated rollback image has been switched over)

Claim 8	Sasaki teaches Claim 7, and further teaches wherein, when starting the buffering, the rollback control unit controls (¶0095) to cause the dispatcher to provide to the buffer, all of one or more packets that are received during when the first switch process is processing the event, and are to be dispatched to the first switch process, the buffer storing all of the one or more packets provided thereto, (Examiner notes that “to cause the dispatcher to provide…” comprises an intended use statement, wherein “causing the dispatcher to provide…” is an intended use of the control the rollback control unit without patentable weight) and
wherein upon completion of processing of the event by the first switch process, the rollback control unit controls (¶0095) to cause the dispatcher to change the first process defined as the target switch process in the dispatch rule to the second switch process switched from the first switch process. (Examiner notes that “to cause the 

Claim 9	Sasaki teaches Claim 7, and further teaches wherein the first and second processes are configured to be executed in an isolated environment allocated thereto, the isolated environment arranged for each of the first and second processes being isolated from each of one or more environments arranged for other one or more processes. (FIG. 12, ¶0124, processes executed in an allocated isolated environment)

Claim 10 	Sasaki teaches Claim 1, wherein the communication apparatus operates as a controller apparatus that controls one or more switches, each adapted to perform a flow-based packet forwarding, (FIG. 1, ¶0062-¶0063, wherein the apparatus operates as a switch apparatus for packet forwarding based on flow) wherein 
the rollback control unit creates a second controller process (FIG. 5, ¶0092, Hypervisor 210 creates the controller processes) to roll back a currently working first controller process thereto; (FIG. 2, ¶0091, wherein Execution Codes 303 comprise a second process to the Execution codes 306 under execution; Examiner notes this element is an intended use with no patentable weight) and
the storage unit stores states shared by the first controller process and the second controller process, (¶0066, a process image is saved in a storage) the storage unit enabling the second controller process to take over the one or more states stored therein, (FIG. 2, ¶0066, wherein the saved images enables the second process to take over the saved images) wherein the communication apparatus further comprises:
a network interface adapted to be connected to the switch; (FIG. 1, NIC 130) and 
a dispatcher (FIG. 1, Dispatcher 120) that dispatches a packet received to an associated controller process, based on a dispatch rule that defines association between a matching condition and a target controller process to which a received packet corresponding to the matching condition is to be dispatched, (¶0023, dispatching a packet to an associated communication process based on a rule that defines association between matching conditions to the target flow)
wherein, after creating the second controller process, upon finding that the first controller process is in process of handling an event related with a packet received, (FIG. 5, ¶0095, wherein Hypervisor 210 also controls the timing of the roll back) the rollback control unit controls to start buffering such that the buffer is set to store all of one or more packets that are received during when the first controller process is processing the event and are to be dispatched by the dispatcher to the first controller process, (Examiner notes while “the rollback unit controls” has patentable weight, that the control is “to start event buffering such that the buffer is set to store…” is an intended use statement with no patentable weight; i.e. the rollback unit controls for the intended use of starting event buffering; furthermore, Examiner notes that “when the first process is processing an event…” is a contingent limitation on an apparatus element, and can be taught by a suitably capable apparatus, i.e. a rollback control unit that controls) and wherein under a control of the timing control unit, upon completion of the processing of the event by the first controller process, (FIG. 10B, ¶0119, upon processing a predetermined event for triggering rollback) the rollback control unit performs switching of a working process from the first controller process to the second controller process, (FIG. 2, ¶0070, a process of switching from the first process to the second process) and the rollback control unit controls to send all of the one or more packets stored from start of the buffering in the buffer to the second controller process switched from the first controller process and to stop the buffering. (FIG. 10B, ¶0120, wherein the updated rollback image, i.e. the events stored, are switched to the second process 

Claim 11 	Sasaki teaches Claim 10 and further teaches wherein, when starting the buffering, the rollback control unit controls (¶0095) to cause the dispatcher to provide to the buffer, all of one or more packets that are received during when the first controller process is processing the event, and are to be dispatched to the first controller process, the buffer storing all of the one or more packets provided thereto, (Examiner notes that “to cause the dispatcher to provide…” comprises an intended use statement, wherein “causing the dispatcher to provide…” is an intended use of the control the rollback control unit without patentable weight) and wherein upon completion of processing of the event by the first controller process, the rollback control unit controls (¶0095) to cause the dispatcher to change the first controller process defined as the target process in the dispatch rule to the second controller process switched from the first controller process. (Examiner notes that “to cause the dispatcher to provide…” comprises an intended use statement, wherein “causing the dispatcher to change…” is an intended use of the control the rollback control unit without patentable weight)

Claim 12	Sasaki teaches Claim 10, and further teaches wherein the first and second controller processes are configured to be executed in an isolated environment allocated thereto, the isolated environment arranged for each of the first and second controller processes being isolated from each of one or more environments arranged for other one or more processes. (FIG. 12, ¶0124, processes executed in an allocated isolated environment)

Claim 13	Sasaki teaches Claim 1, and further teaches one or more switches, each composed by the communication apparatus as set forth in claim 1, and adapted to perform a flow-based packet forwarding; (FIG. 1, ¶0062-¶0063, wherein the apparatus operates as a switch apparatus for packet forwarding based on flow) and
a controller (FIG. 5, ¶0092, Hypervisor 210) to control the one or more switches, wherein in the communication apparatus, 
the rollback control unit creates a second process (FIG. 5, ¶0092, Hypervisor 210 creates the controller processes) to roll back a currently working first switch process thereto; (FIG. 2, ¶0091, wherein Execution Codes 303 comprise a second process to the Execution codes 306 under execution; Examiner notes this element is an intended use with no patentable weight) and
the storage unit stores states shared by the first switch process and the second switch process, (¶0066, a process image is saved in a storage) the storage unit enabling the second switch process to take over the one or more states stored therein; (FIG. 2, ¶0066, wherein the saved images enables the second process to take over the saved images) wherein the switch further comprises: 
a network interface adapted to be connected to a network; (FIG. 1, NIC 130) and 
a dispatcher (FIG. 1, Dispatcher 120) that dispatches a packet or a message received to an associated switch process, based on a dispatch rule that defines association between a matching condition and a target switch process to which a received packet corresponding to the matching condition is to be dispatched, (¶0023, dispatching a packet to an associated communication process based on a rule that defines association between matching conditions to the target flow)
wherein, after creating the second switch process, the rollback control unit, upon finding that the first switch process is in process of handling an event related with a packet received, controls (FIG. 5, ¶0095, wherein Hypervisor 210 also controls the timing of to start buffering such that the buffer is set to store all of one or more packets that are received during when the first switch process is processing the event and are to be dispatched by the dispatcher to the first switch process, (Examiner notes while “the rollback unit controls” has patentable weight, that the control is “to start event buffering such that the buffer is set to store…” is an intended use statement with no patentable weight; i.e. the rollback unit controls for the intended use of starting event buffering; furthermore, Examiner notes that “when the first process is processing an event…” is a contingent limitation on an apparatus element, and can be taught by a suitably capable apparatus, i.e. a rollback control unit that controls) and wherein under a control of the timing control unit, upon completion of the processing of the event by the first switch process, (FIG. 10B, ¶0119, upon processing a predetermined event for triggering rollback) the rollback control unit performs switching of a working process from the first switch process to the second switch process, (FIG. 2, ¶0070, a process of switching from the first process to the second process) and the rollback control unit controls to send all of the one or more packets stored from start of the buffering in the buffer to the second switch process switched from the first switch process and to stop the buffering. (FIG. 10B, ¶0120, wherein the updated rollback image, i.e. the events stored, are switched to the second process from the first process, and wherein that specific updated would have completed, i.e. stopped, once the updated rollback image has been switched over)

Claim 14	Sasaki teaches Claim 13, and further teaches wherein, when starting the buffering, the rollback control unit controls (¶0095) to cause the dispatcher to provide to the buffer, all of one or more packets that are received during when the first switch process is processing the event, and are to be dispatched to the first switch process, the buffer storing all of the one or more packets provided thereto, (Examiner notes that “to cause the dispatcher to provide…” comprises an intended use statement, wherein “causing the and wherein upon completion of processing of the event by the first switch process, the rollback control unit controls (¶0095) to cause the dispatcher to change the first switch process defined as the target switch process in the dispatch rule to the second switch process switched from the first switch process. (Examiner notes that “to cause the dispatcher to provide…” comprises an intended use statement, wherein “causing the dispatcher to change…” is an intended use of the control the rollback control unit without patentable weight)

Claim 16	Sasaki teaches Claim 13, and further teaches wherein the controller comprises:
a rollback control unit that creates a second controller process (FIG. 5, ¶0092, Hypervisor 210 creates the controller processes) to roll back a currently working first switch process thereto; (FIG. 2, ¶0091, wherein Execution Codes 303 comprise a second process to the Execution codes 306 under execution; Examiner notes this element is an intended use with no patentable weight) and
the storage unit stores states shared by the first switch process and the second switch process, (¶0066, a process image is saved in a storage) the storage unit enabling the second switch process to take over the one or more states stored therein; (FIG. 2, ¶0066, wherein the saved images enables the second process to take over the saved images) wherein the switch further comprises: 
a network interface adapted to be connected to a network; (FIG. 1, NIC 130) and 
a dispatcher (FIG. 1, Dispatcher 120) that dispatches a packet or a message received to an associated switch process, based on a dispatch rule that defines association between a matching condition and a target switch process to which a received packet corresponding to the matching condition is to be dispatched, (¶0023, 
wherein, after creating the second switch process, the rollback control unit, upon finding that the first switch process is in process of handling an event related with a packet received, controls (FIG. 5, ¶0095, wherein Hypervisor 210 also controls the timing of the roll back)  to start buffering such that the buffer is set to store all of one or more packets that are received during when the first switch process is processing the event and are to be dispatched by the dispatcher to the first switch process, (Examiner notes while “the rollback unit controls” has patentable weight, that the control is “to start event buffering such that the buffer is set to store…” is an intended use statement with no patentable weight; i.e. the rollback unit controls for the intended use of starting event buffering; furthermore, Examiner notes that “when the first process is processing an event…” is a contingent limitation on an apparatus element, and can be taught by a suitably capable apparatus, i.e. a rollback control unit that controls) and wherein under a control of the timing control unit, upon completion of the processing of the event by the first switch process, (FIG. 10B, ¶0119, upon processing a predetermined event for triggering rollback) the rollback control unit performs switching of a working process from the first switch process to the second switch process, (FIG. 2, ¶0070, a process of switching from the first process to the second process) and the rollback control unit controls to send all of the one or more packets stored from start of the buffering in the buffer to the second switch process switched from the first switch process and to stop the buffering. (FIG. 10B, ¶0120, wherein the updated rollback image, i.e. the events stored, are switched to the second process from the first process, and wherein that specific updated would have completed, i.e. stopped, once the updated rollback image has been switched over)

Claim 20	Sasaki teaches a computer-implemented rollback method, comprising: 
creating a second process (FIG. 5, ¶0092, Hypervisor 210 creates the controller processes) to roll back a currently working first process thereto, (FIG. 2, ¶0091, wherein Execution Codes 303 comprise a second process to the Execution codes 306 under execution; Examiner notes this element is an intended use with no patentable weight)
the first process and the second process sharing states stored in a storage unit, the second process being enabled to take over the one or more states stored in the storage unit; (FIG. 2, ¶0066, wherein the saved images enables the second process to take over the saved images)
starting, after the second process is created, event buffering to store in a buffer all of one or more events received and destined to the first process during the rollback, when the first process is processing an event; (FIG. 10B, ¶0120, wherein the updated rollback image, i.e. the events stored, are switched to the second process from the first process, and wherein that specific updated would have completed, i.e. stopped, once the updated rollback image has been switched over) and
upon completion of the processing of the event by the first process, (Examiner notes that this is a contingent limitation of a method claim, and the claim taught in the case where the required contingency is not true, i.e. the contingent limitation do not need to be performed) performing switching of a working process from the first process to the second process; (FIG. 2, ¶0070, a process of switching from the first process to the second process)  and
sending all of the one or more events stored from start of the event buffering in the buffer to the second process switched from the first process and stopping the event buffering. (FIG. 10B, ¶0120, wherein the updated rollback image, i.e. the events stored, are 

Claim 21	Sasaki teaches Claim 20, and further teaches dispatching, by a dispatcher, a signal received to an associated process, based on a dispatch rule that defines association between a matching condition and a target process to which a received signal corresponding to the matching condition is to be dispatched. (¶0023, dispatching a packet to an associated communication process based on a rule that defines association between matching conditions to the target flow)

Claim 22	Sasaki teaches Claim 21, and further teaches comprising: in the event buffering, providing, by the dispatcher, to the buffer, all of one or more packets that are received during when the first process is processing the event and that are to be dispatched to the first process, the one or more packets corresponding to the one or more events, the buffer storing the one or more packets provided thereto; (Examiner notes that this is a contingent limitation of a method claim, and the claim taught in the case where the required contingency is not true, i.e. the contingent limitation do not need to be performed) and upon completion of the processing of the event by the first process, (Examiner notes that this is a contingent limitation of a method claim, and the claim taught in the case where the required contingency is not true, i.e. the contingent limitation do not need to be performed) changing a destination of a packet in the dispatch rule to the second process switched from the first process. (FIG. 2, ¶0070, a process of switching from the first process to the second process)

Claim 24 	Sasaki teaches a non-transitory computer readable medium storing a program causing a computer to execute processing comprising:
creating a second process (FIG. 5, ¶0092, Hypervisor 210 creates the controller processes) to roll back a currently working first process thereto; (FIG. 2, ¶0091, wherein Execution Codes 303 comprise a second process to the Execution codes 306 under execution; Examiner notes this element is an intended use with no patentable weight)
the first process and the second process sharing one or more states stored in a storage, the second process being enable to take over the one or more states stored in the storage unit; (FIG. 2, ¶0066, wherein the saved images enables the second process to take over the saved images)
dispatching a packet received to an associated process, based on a dispatch rule that defines association between a matching condition and a target process to which a received packet corresponding to the matching condition is to be dispatched; (¶0023, dispatching a packet to an associated communication process based on a rule that defines association between matching conditions to the target flow)
after creating the second process, upon finding that the first process is in process of handling an event related with a packet received, starting buffering to store in a buffer all of one or more packets that are received during when the first process is processing the event and that are to be dispatched to the first process; (FIG. 10B, ¶0120, wherein the updated rollback image, i.e. the events stored, are switched to the second process from the first process, and wherein that specific updated would have completed, i.e. stopped, once the updated rollback image has been switched over) 
upon completion of the processing of the event by the first process, performing switching of a working process from the first process to the second process; (FIG. 2, ¶0070, a process of switching from the first process to the second process) and
sending all of the one or more packets stored from start of the buffering in the buffer to the second process switched from the first process and stopping the buffering. (FIG. 10B, ¶0120, wherein the updated rollback image, i.e. the events stored, are switched to 

Claim 25	Sasaki teaches Claim 24, and further teaches upon completion of processing of the event by the first process, changing the first process defined as the target process in the dispatch rule to the second process switched from the first process. (FIG. 2, ¶0070, a process of switching from the first process to the second process)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamato et al. (US 20130201821 A1)
Zhang et al. (US 20160057052 A1)
Dorman (US 20140195485 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER PALACA CADORNA whose telephone number is (571)270-0584.  The examiner can normally be reached on M-F 10:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/CHRISTOPHER P CADORNA/            Examiner, Art Unit 2442                                                                                                                                                                                            
/WILLIAM G TROST IV/            Supervisory Patent Examiner, Art Unit 2442